Citation Nr: 0424976	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for adenocarcinoma of the prostate, status post 
prostatectomy, to include entitlement to a lesser compensable 
rating. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1968 to 
April 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., decreasing the disability rating assigned for 
adenocarcinoma of the prostate from 100 to zero percent, 
effective March 1, 2003.  

The Board refers to the RO the issue of entitlement to a 
total disability rating by reason of individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran raised this issue in the course of the current 
appeal, and it has not been addressed by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is 
generally known as the Veterans Claims Assistance Act (VCAA).  

While the veteran was sent a VCAA letter in August 2002, and 
development of his claim was addressed in subsequent letters, 
in an April 2003 statement of the case, and supplemental 
statements of the case in April 2003 and February 2004, 
pertinent development assistance and notification as required 
by the VCAA were not specifically addressed.  Specifically, a 
VCAA letter must notify the veteran of what specific evidence 
and information is necessary to substantiate the claim, what 
VA will do, and what the veteran must do in furtherance of 
the claim.  VA must also notify the veteran that he must 
submit all pertinent evidence in his possession that has not 
been previously submitted.  

Further, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has instructed that 
readjudication may be necessitated by failure to provide a 
VCAA notice in the correct chronological sequence.  
Specifically, "In order to comply with [38 U.S.C.A. § 
7104(a)'s] right of appellate review, readjudication of the 
appellant's claim may well have to be carried out by the AOJ 
[agency of original jurisdiction] once complying notice is 
given on remand, unless AOJ adjudication is waived by the 
claimant."  Pellegrini v. Principi, 18 Vet. App. 112, 123 
(2004).  Hence, a rating action should be issued following 
appropriate VCAA notification and development assistance, and 
thereafter a supplemental statement of the case addressing 
this decision should be issued.  

In a September 2002 letter, the veteran alleged that multiple 
surgeons diagnosed his cancer, including Mr. Bramwell of the 
Raigmore Hospital in Inverness, Scotland; Mr. Eden of the 
Basing Clinic in Hampshire; and Patrick Walsh, M.D., of Johns 
Hopkins University Hospital in Baltimore, Maryland, but that 
none of these providers had heard from VA.  Accordingly, VA 
wrote to each of those providers in October 2002 and 
requested evidence regarding treatment for prostate cancer.   
In response, Dr. Walsh submitted a statement that the veteran 
was surgically treated at Johns Hopkins in 1999 for 
adenocarcinoma of the prostate, with a preoperative prostate 
specific antigen (PSA) of 35.1.  Dr. Walsh provided a post-
operative pathology report, dated in November 1999, and 
informed that though there was evidence of extraprostatic 
extension of the surgical margins of excision, seminal 
vesicles and pelvic lymph nodes were negative for tumor.  The 
veteran's post-operative PSA was undetectable.  Dr. Walsh 
informed that he had received no further PSA test results 
regarding the veteran's condition.

C.G. Eden, a consulting urologist of North Hampshire 
Hospital, provided a histology report dated in May 1999.  The 
urologist offered no evidence of current disability due to 
prostate cancer.  

VA also sent an October 2002 VA request for current evidence 
of prostate cancer to S. Branwell's Unit, Raigmore Hospital, 
Inverness, Scotland, but no reply was received.  VA also sent 
the veteran a letter in October 2002 requesting medical 
evidence of current active disease.  However, while the 
veteran has submitted several replies alleging that cancer is 
currently active, he has not submitted any medical evidence 
actually demonstrating that the cancer is now in a malignant 
state.
 
The veteran underwent an official examination in April 2003 
to address adenocarcinoma of the prostate.  Unfortunately, 
that physical examination was conducted without any tests 
performed to ascertain whether the veteran has recurrent 
active cancer, as alleged.  The veteran reported having a PSA 
test in January 2003 with "negligible" results, but that 
test report was not available to the examiner and that study 
is not of record.  Accordingly, further development is 
required.  

Additionally, further medical records and evaluation are 
required.  The surgical record of the veteran's radical 
prostatectomy, associated tests, and any post-operative 
findings should be obtained.  While an August 2002 VA 
development letter to the veteran specifically asked for a 
copy of the operative report, a further attempt should be 
made to obtain these records.  A report of the results from a 
January 2003 PSA test should be obtained, as well as reports 
of any other post-1999 studies to determine whether prostate 
cancer has recurred.  Current medical treatment records 
should also be obtained to support any current post-operative 
disability to include urinary incontinence, increased voiding 
frequency, and obstructed voiding.  A VA examination is 
therefore in order to address any current disability based on 
examination of the veteran, appropriate tests, and all 
evidence of record.  

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  As such, the RO must provide 
a VCAA notice letter which includes, but 
is not limited to, notifying the veteran 
of the specific evidence needed to 
support restoration of the 100 percent 
evaluation previously assigned for 
adenocarcinoma of the prostate status 
post prostatectomy, as well as the 
evidence needed for assignment of a 
lesser compensable rating for residuals 
of that disease.  The letter provided 
must: (1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence he is expected 
to provide; and (4) request or tell the 
claimant to provide any evidence in his 
possession that pertains to the claim 
that has not been previously provided.  
The veteran should be notified that he 
has one year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one year period.  

2.  The veteran should be requested to 
provide authorization and release for all 
medical records dated since March 1, 
2003, of examination, testing and 
treatment for adenocarcinoma of the 
prostate and any residuals thereof.  This 
should include any records of PSA tests 
or other studies conducted to ascertain 
whether the veteran now has cancer.  With 
appropriate authorization, the RO should 
request these records from all indicated 
sources.  All requests and responses 
received should be associated with the 
claims folder.  

3.  Thereafter, the veteran should be 
afforded an examination by a urologist, 
to address the nature of any current 
prostatic adenocarcinoma, or residuals 
thereof, to include urinary incontinence, 
increased voiding frequency, and/or 
obstructed voiding.  The nature and 
extent of any residuals should be 
addressed in accordance with the latest 
AMIE worksheets for prostate cancer and 
genitourinary disorders.  The examiner is 
to provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any current 
medical findings.  All appropriate tests 
are to be conducted, to include PSA 
testing.  The claims folder, or copies of 
all pertinent documents within the claims 
folder,  must be made available to and 
reviewed by the examiner prior to 
conducting the examination.  A complete 
rationale must accompany any opinion 
offered.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2003).  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the veteran's last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate, using the rating decision 
format, the issue of entitlement to 
restoration of a 100 percent disability 
rating for adenocarcinoma of the prostate 
status post prostatectomy, to include 
assignment of a lesser compensable 
rating.  The RO should issue an 
appropriate notice of the rating 
decision.  If the benefit remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



